     Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 1 of 39




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

Stanley Works Israel LTD. f/k/a Zag Industries,
LTD.


                      Plaintiff,
                                                  Case No. 3:17-cv-01765-CSH
       vs.

500 Group, Inc. and Paolo Tiramani,

                      Defendants.


             DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                    MOTION FOR SUMMARY JUDGMENT




ORAL ARGUMENT REQUESTED
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 2 of 39




                                               TABLE OF CONTENTS

                                                                                                                                       Page

I.     STATEMENT OF FACTS ................................................................................................. 1

II.    LAW AND ARGUMENT ................................................................................................ 10

       A.        Legal Standard for Summary Judgment ............................................................... 10

       B.        500 Group is Entitled to Summary Judgment on SWI’s Breach of Contract
                 Claim. .................................................................................................................... 11

                 1.         Plaintiff’s Breach of Contract Claim is Contrary to the Express
                            Terms of the Settlement Agreement. ........................................................ 13

                 2.         It is Undisputed that 500 Group Transferred All Rights and Title to
                            the Patents to Plaintiff Under the Settlement Agreement, and as a
                            Matter of Law, No Tax Was Owed. .......................................................... 22

                 3.         The Settlement Agreement Was Not Modified or Amended.................... 26

       C.        Plaintiff’s Unjust Enrichment Claim Fails as a Matter of Law. ........................... 28

       D.        The Defendants are Entitled to Summary Judgment of Plaintiff’s CUTPA
                 Claim ..................................................................................................................... 31

III.   CONCLUSION ................................................................................................................. 36




                                                                    i
        Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 3 of 39




        Pursuant to Rule 56 of the Federal rules of Civil Procedure and Rule 56 of the Local

Rules of Civil Procedure, the Defendants, 500 Group, Inc. (“500 Group”) and Paolo Tiramani

(“Tiramani”) (“collectively, Defendants”), hereby submit their Memorandum of Law in support

of their Motion for Summary Judgment with respect to all claims asserted by the Plaintiff,

Stanley Works Israel LTD. f/k/a Zag Industries, LTD (“SWI” or “Plaintiff”).

I.      STATEMENT OF FACTS

        The Defendant, Paolo Tiramani (“Tiramani”), is President and sole shareholder of the

Defendant, 500 Group, Inc. (“500 Group”), which is an intellectual property, product

development and investment company. Affidavit of Paolo Tiramani (“Tiramani Aff.”), ¶ 3.

Tiramani founded and incorporated 500 Group in July 1986 as New York Corporation, with a

small office in New York City until approximately1990. Thereafter, 500 Group operated out of

temporary rented workspaces in Greenwich, Connecticut and Stamford, Connecticut until early

February 2017 when 500 Group ceased any regular use of the rented workspaces in Connecticut.

Id., ¶ 4.

        500 Group also opened a small office in Nashua, New Hampshire in January 2016, which

was closed in early February 2017. From early February 2017 until the present 500 Group’s

headquarters and sole office space has been and continues to be located in Las Vegas, Nevada.

Id., ¶ 4. Tiramani has been a resident of Las Vegas, Nevada since February 2017. Id. 500

Group registered as a foreign corporation doing business in Nevada on February 8, 2017. Id., ¶

5, and Ex. A thereto.

        Although 500 Group maintained the ability to use the temporary rented workspaces in

Connecticut after moving the operations to Las Vegas and opening the Las Vegas office, no

significant business was conducted in Connecticut after early February of 2017. Id. Among



                                                1
        Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 4 of 39




numerous other inventions and products, 500 Group developed and patented Rolling Workshop

systems, which were adaptable to a number of mobile tool storage and workshop products. Id., ¶

6.

         The Plaintiff, Stanley Works Israel LTD. f/k/a Zag Industries, LTD (“SWI”), is an Israeli

limited liability company based in Rosh Ha’Ayin, Israel. Am. Compl., ¶ 1. SWI is owned by a

Dutch company located in the Netherlands which, in turn, is owned by a Canadian corporation

with its principal place of business in Canada. Id. Although SWI is somehow affiliated with

Stanley Black & Decker, Inc. (“SBD”), SWI is a separate corporate entity from other Stanley

Back & Decker entities, and generates its own profit and loss statements. Efrat Fixler Deposition

Transcript (“Fixler Tr.”) p. 42; Dean Albanesi Deposition Transcript of (“Albanese Tr.”), p. 28.1

         SWI manufactures and markets storage products, including toolboxes, which are

produced at its plants in Israel. Tali Waysbort Deposition Transcript (“Waysbort Tr.”) at pp. 10-

11. The SBD business unit with which SWI is most closely affiliated is the Global Tools &

Storage (“GTS”) division, which is headquartered in Towson, Maryland. Albanesi Tr., pp. 11-

12, 15, 29.

         On May 14, 1997, 500 Group entered into a license agreement (the “1997 License

Agreement”) with SWI pursuant to which 500 Group licensed to SWI for a limited time the

rights to manufacture and distribute products subject to the Rolling Workshop patents (the

“Patents”) in exchange for monthly royalty payments. Tiramani Aff., ¶ 7. On February 27,

2004, 500 Group and SWI entered into a second license agreement (the “2004 License

Agreement”) providing SWI the rights to manufacture and distribute products subject to the

Patents in exchange for monthly royalty payments. Id., ¶ 8.


1
 All cited excerpts of deposition transcripts and deposition exhibits are attached to the accompanying Declaration of
Robert M. Barrack.

                                                         2
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 5 of 39




       Based on information provided to 500 Group that that Israeli law made the royalty

payments taxable to 500 Group, 500 Group permitted SWI to withheld fifteen percent of each

royalty payment to satisfy this tax obligation to the Israeli government. Id., ¶ 9. The monthly

royalty payments under the 1997 and 2004 License Agreements were made by SWI from its

bank in Israel to 500 Group’s Bank in New York. Fixler Tr., pp. 24, 28, 30.

       Subsequent to the execution of the 2004 License Agreement a dispute arose between 500

Group and SWI due to SWI’s failure to pay royalties for certain products required by the 1997

License Agreement, and SWI’s failure to label licensed products that were produced under

license from 500 Group as required. Tiramani Aff., ¶ 10. After 500 Group threatened to initiate

legal action against SWI, in January of 2007 the parties entered into a letter agreement (the

“2007 Letter Agreement”) to settle the dispute. Id., ¶ 11 and Ex. B.

       Pursuant to the 2007 Letter Agreement, among other things, SWI agreed to pay 500

Group a lump sum payment of $790,000 to cover prior unpaid royalties under the 1997 License

Agreement through March 31, 2006. Id., ¶ 12 and Ex. B. Although the lump sum payment was

in the nature of a settlement payment, because that payment was for unpaid past royalties, the

2007 letter Agreement expressly provided that the $790,000 payment would be “less

applicable Israeli withholding tax.” Id. and Ex. B, p.1. The 2007 Letter Agreement also

reconfirmed the 1997 License Agreement and provided that SWI would pay a two percent

royalty on designated products for all sales made after April 1, 2006. Id., ¶ 13 and Ex. B, p. 1.

       Despite the settlement reached between the parties pursuant to the 2007 Letter

Agreement, SWI continued to violate the 1997 License Agreement, the 2007 Letter Agreement

and other legal rights of 500 Group by, among other things, failure to pay royalties for licensed

products, failure to mark Products with the 500 Group copyright notice, failure to submit



                                                 3
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 6 of 39




Products to 500 Group for quality control and approval, misappropriation of 500 Group's

intellectual property and designs and theft of trade secrets. Id., ¶ 14.

       SWI’s violations caused 500 Group to demand arbitration (the “Arbitration”) against

SWI, which commenced in New York. Id., ¶ 15. SWI then filed a meritless counterclaim

against 500 Group in the Arbitration. Id. Rather than pursue the Arbitration to completion, the

parties agreed to settle the dispute by way of (1) 500 Group selling and permanently assigning all

rights to the Patents to SWI in exchange for a lump sum payment; (2) releasing each other from

all claims, rights and obligations under the 1997 License Agreement, the 2004 License

Agreement, the 2007 Letter Agreement, and the claims and counterclaim asserted in the

Arbitration. Id., ¶ 16 and Ex. C.

       In order to detail and memorialize such a settlement the parties began negotiating the

terms of a written agreement beginning in late February 2017, after both 500 Group and

Tiramani relocated to Las Vegas, Nevada. Id., ¶ 17. Representatives of the parties met in New

York at the end of February to discuss details of the settlement to be memorialized in a written

agreement. Deposition Transcript of Hamid Firooznia (“Firooznia Tr.”), p. 26.

       500 Group ultimately agreed to a lump sum payment of $10,000,000 from SWI for the

sale and assignment of the Patents, with $9,000,000 being paid directly to 500 Group and

$1,000,000 paid to 500 Group’s outside attorney for legal fees incurred in connection with the

Arbitration. Id., ¶ 18 and Ex. C, pp. 3-4. However, SWI insisted that a portion of the

$10,000,000 purchase price for the Patents, ultimately agreed to be $4,000,000, be deemed a

fixed-fee payment for future royalties over the next ten years. Id., ¶ 19.

       500 Group wanted the entire $10,000,000 payment to be characterized as the purchase

price for the Patents, while SWI wanted to characterize as much of the payment as possible as



                                                  4
         Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 7 of 39




pre-paid future royalty payments. Albanesi Tr., pp. 65-66. The reason that SWI wanted

$4,000,000 of the $10,000,000 payment characterized in the settlement agreement as future

royalties was so that SWI could amortize the $4,000,000 over the next ten years, which would

benefit SWI by (a) improving its profit and loss (“P&L”) statement by not showing a large one-

time expense, and showing only an annual $400,000 expense for ten years being offset by a

$4,000,000 asset; Albanese Tr., pp. 30-32, 44; Fixler Tr., pp. 43-44; and (b) for Israeli tax

purposes SWI would be able to deduct what would be shown as a $400,000 payment each year

for the next ten years; Defendants’ Deposition Exhibit (Def. Dep. Ex.”) 5, p. 1, ¶ 2.

         SWI arrived at the $4,000,000 figure because it could offset $6,000,000 of the

$10,000,000 payment amount by an accrual it already had, and wanted to write the remaining

$4,000,000 as a pre-paid asset, which it could amortize over the next ten years. Fixler Tr., pp.

43-44.

         Nevertheless, SWI fully intended the $10,000,000 payment as compensation for a

complete “buyout” of the Patents from 500 Group, and recognized it as such. Def. Dep. Ex. 2, p

4 (“we’re not paying more than $10MM to consummate a buyout of this contract.); Def. Dep.

Ex. 4, p.2 (I can see that we have an almost signed agreement with a $10M buyout….”;

Plaintiff’s Deposition Exhibit (“Plf. Dep. Ex.”) 21, p. 2 (“we opted to pay a large amount of

money to ‘buy out’ the contract and some patents with a very short life span.”).

         SWI outside accountant, EY Israel, from whom SWI sought advice regarding the tax

treatment by the Israeli government of the characterization of the $10,000,000 payment under the

Settlement Agreement as split between payment for the Patents and pre-paid future royalties,

warned SWI on April 5, 2017, that “we think that the ITA [Israeli Tax Authority] might




                                                 5
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 8 of 39




challenge the fact you characterized the $4m as royalties since you already purchased the

Patent.” Def. Dep. Ex. 5, p. 1, ¶ 2 (emphasis added).

       A tax liability would only be incurred to the ITA for royalty payments, not for a sale of

patent rights. Fixler Tr., p. 50 (“Now I know that for the patent it’s a full exception and for the

royalties it’s a 15 percent tax.”). The understanding of 500 Group was that the characterization

of the $4,000,000 payment for future royalties in the settlement agreement (the “Settlement

Agreement”) was merely a technicality that would provide some benefit to SWI, but would not

negatively affect 500 Group, including its right to receive the full $10,000,000 in compensation

for the sale of the Patents. Tiramani Aff., ¶ 19.

       During the negotiations, SWI made no mention of any tax consequences to 500 Group or

that any amount would be required to be withheld as was done with respect to the periodic

royalty payments under the prior agreements. Id., ¶ 20; Plf. Dep. Ex. 7, p. 2 (Morris states that “I

didn’t appreciate the Israeli tax withholding issue” when the Settlement Agreement was being

drafted).

       The Settlement Agreement was intended to effectuate a sale of the Patents, i.e., a

complete “buyout” of the Patents, rather than a license, which is a limited right. Tiramani Aff., ¶

20. The intent of the Settlement Agreement was for 500 Group to transfer to SWI the full title to

the Patents in exchange for the $10,000,000 payment. Id. 500 Group would have never agreed

to a settlement for any amount less than the full $10,000,000 that SWI agreed to pay for title to

the Patents. Id.

       500 Group’s understanding is that after the parties agreed on the essential terms of the

settlement agreement (“Settlement Agreement”), the written agreement was drafted by SWI’s

legal counsel. Id., ¶ 21 and Ex. C. After the Settlement Agreement was drafted, it was signed on



                                                    6
        Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 9 of 39




behalf of SWI on March 28, 2017 by Michael Bartone, Vice President of SWI, and was then

forwarded to Tiramani for execution on behalf of 500 Group. Tiramani Aff., ¶ 22.

        However, on March 29, 2017, Hamid Firooznia (“Firooznia”), 500 Group’s outside

accountant in New York, and Tiramani received an email from Ted Morris (the Assistant

General Counsel for SBD), who for the first time indicated that SWI had hit a “snag” as it was

getting ready to “consummate the deal”. Morris indicated that he only recently learned that SWI

would have an obligation under Israeli law to pay withholding tax on the $4 million that was

characterized in the Settlement Agreement as pre-paid royalties, and that obligation would be

either fifteen or twenty-five percent, depending on what SWI’s auditors could get approved. Id.,

¶ 23 and Ex. D. 500 Group did not understand why this issue was being raised at this late time,

but nevertheless understood the problem to be SWI’s, and not that of 500 Group. Tiramani Aff.,

¶ 24.

        500 Group understood the term “withholding” in this context to be a euphemism for

SWI’s purported tax obligation to the Israeli government, and not any obligation of 500 Group.

Id., and Ex. D (Morris: “Were you aware that Stanley Israel would have this obligation with

respect to the 4MM prepaid royalties?”) (Emphasis added).

        Nevertheless, 500 Group was alarmed that this belatedly raised tax issue would delay

SWI’s payment of the $10,000,000 under the Settlement Agreement, which was supposed to be

paid within two weeks of its effective date. Tiramani Aff., ¶ 25. This precipitated a series of

discussions between representatives of SWI and 500 Group, for settlement purposes only, by

email and telephone, mainly between Firooznia and Morris. Id., ¶ 25. 500 Group’s motivation

for engaging in these discussions was to assist SWI in obtaining an exemption for the ITA so as




                                                 7
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 10 of 39




to reduce SWI’s purported tax obligation from twenty-five percent to fifteen percent and to

expedite the payment due under the Settlement Agreement. Id., ¶ 26.

       In the meantime, neither Bartone nor any other representative of SWI asked that Tiramani

delay signing the Settlement Agreement or to agree to amend it in any way. Id., ¶ 27. Nor did

Bartone nor any other representative of SWI attempt to withdraw or void SWI’s execution of the

Settlement Agreement. Id. Therefore, Tiramani signed the Settlement Agreement in Las Vegas,

Nevada on behalf of 500 Group on March 31, 2017. Id.

       At that point 500 Group was hopeful that the purported tax issue could be resolved

quickly and that 500 Group would timely receive the $10,000,000 to which it was entitled under

the Settlement Agreement. Id. However, it ultimately became clear that the purported tax issue

would take more time to resolve and 500 Group decided to wait to declare SWI in breach of the

Settlement Agreement for failure to timely make the $10,000,000 for a period of time, as SWI

indicated that its intended tax payment to the ITA would be required to be made at the time it

paid 500 Group the $10,000,000. Id., ¶ 28.

       In order to assist SWI, 500 Group agreed to co-retain EY Israel with SWI to obtain an

exemption so that SWI’s purported tax liability to the ITA would be reduced from twenty-five

percent to fifteen percent. Id., ¶ 29; Albanesi Tr., p. 64; Plf. Dep. Ex. 19. Based on SWI’s

representations, 500 Group’s belief was that 500 Group’s assistance in this regard would help

expedite SWI’s payment of the $10,000,000 to 500 Group. Tiramani Aff., ¶ 29.

       While these discussions between the parties were ongoing and 500 Group was waiting for

the purported tax issue to be resolved, SWI indicated at some point that it wished to reduce the

payment to 500 Group by the amount of the tax liability. Id., ¶ 30. However, neither Tiramani




                                                8
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 11 of 39




nor any other representative of 500 Group ever agreed or acquiesced to such a reduction in

payment. Id.; Hamid Firooznia Deposition Transcript (“Firooznia Tr.”), pp. 45, 62.

       The discussions between the parties regarding the tax issue were always for settlement

purposes only. Tiramani Aff., ¶ 30. 500 Group always intended and expected to be paid the full

$10,000,000 as clearly agreed upon under the Settlement Agreement, without any reduction for

SWI’s purported tax liability. Id., Firooznia Tr., pp. 45, 62.

       Ultimately the exemption for SWI’s purported tax liability was approved at fifteen

percent, and on or about June 1, 2017, SWI wired the agreed payment under the Settlement

Agreement to 500 Group, splitting the payment into the $1,000,000 earmarked for 500 Group’s

outside counsel, and the balance of $9,000,000 to 500 Group’s bank account. Tiramani Aff., ¶

31.

       500 Group subsequently learned that SWI had attempted to recall all or part of its wire

transfer after it was made, and that 500 Group’s bank refused to return the payment. Id., ¶ 32;

Fixler Tr., p. 66. This request was unbeknownst to Tiramani, or any other representative of 500

Group, so neither instructed the bank not to return the funds. Tiramani Aff., ¶ 32.

       Thereafter, SWI began contacting 500 Group by email claiming it had made an

overpayment of $600,000, the amount of its purported tax liability to the ITA, and requested that

500 Group refund that amount to SWI. Id., ¶ 33. Upon receipt of these requests, 500 Group

consulted with legal counsel. Id., ¶ 34. Consistent with 500 Group’s position throughout this

ordeal, 500 Group had no intention of returning any portion of the money that SWI had agreed to

pay for the purchase of the Patents, and felt it was extremely audacious of SWI to make such a

demand. Id.




                                                  9
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 12 of 39




       Therefore, when Tiramani did respond to SWI by email he jokingly asked if they wanted

the $4,000,000 or the $600,000 back, but he never intended or expected SWI to take this

response seriously. Id., ¶ 35. Nevertheless, Tiramani made it clear that 500 Group would not be

refunding any part of the $10,000,000 payment clearly agreed upon the Settlement Agreement

that both parties signed. Id.

       On or about August 15, 2017, SWI paid $600,000 to the ITA for its purported tax

liability. Id., ¶ 36; Am. Compl., ¶ 32. SWI’s payment of the $600,000 to the ITA was either a

voluntary act, or confirmation that this purported tax liability was the responsibility of SWI.

Tiramani Aff., ¶ 36.

II.    LAW AND ARGUMENT

       A. Legal Standard for Summary Judgment

       A motion for summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving

party must “demonstrate the absence of any material factual issue genuinely in dispute” to be

entitled to summary judgment. Am. Int'l Grp., Inc. v. London Am. Int’l Corp., 664 F.2d 348, 351

(2d Cir. 1981) (citing Heyman v. Commerce & Indus. Ins. Co., 524 F.2d 1317, 1319–20 (2d Cir.

1975)) (internal quotation marks omitted). All inferences and ambiguities must be viewed in the

light most favorable to the nonmoving party. Rogoz v. City of Hartford, 796 F.3d 236, 245–46

(2d Cir. 2015).

       “In order to defeat a summary judgment motion that is properly supported by affidavits,

depositions, and documents as envisioned by [Rule 56], the opposing party is required to come

forward with materials envisioned by the Rule, setting forth specific facts showing that there is a



                                                 10
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 13 of 39




genuine issue of material fact to be tried.” Gottlieb v. Cty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996). The non-moving party cannot “defeat the motion by relying on the allegations in his

pleading, or on conclusory statements, or on mere assertions that affidavits supporting the

motion are not credible.” Id. (citations omitted). In other words, “[w]hen the moving party has

carried its burden under Rule 56[], its opponent must do more than simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). The nonmoving party “must present specific evidence

demonstrating a genuine dispute.” Gannon v. UPS, 529 F. App'x 102, 103 (2d Cir. 2013) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “An issue of fact is genuine if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party. A fact is

material if it might affect the outcome of the suit under the governing law.” Fincher v.

Depository Tr. & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (internal quotation marks

and citation omitted); see also Anderson, 477 U.S. at 248 (“Only disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment. Factual disputes that are irrelevant or unnecessary will not be counted.”).

        B. 500 Group is Entitled to Summary Judgment on SWI’s Breach of Contract
           Claim.

        Under New York law2, the elements of a breach of contract claim are: (1) the existence of

a contract between the plaintiff and the defendant; (2) performance of the plaintiff’s obligations

under the contract; (3) breach of the contract by the defendant; and (4) damages to the plaintiff

caused by the defendant’s breach. See Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631

F.3d 42, 52 (2d Cir. 2011). “In pleading these elements, a plaintiff must identify what provisions



2
 The Court has found that New York law applies to the breach of contract and unjust enrichment claims. Ruling on
Motion to Dismiss, Doc. 38 (“Ruling”), pp. 6-7.

                                                       11
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 14 of 39




of the contract were breached as a result of the acts at issue.” Wolff v. Rare Medium, Inc., 171 F.

Supp. 2d 354, 358 (S.D.N.Y. 2001). “Under New York law the initial interpretation of a contract

is a matter of law for the court to decide. Included in this initial interpretation is the threshold

question of whether the terms of the contract are ambiguous.” Maniolos v. United States, 741 F.

Supp. 2d 555, 566 (S.D.N.Y. 2010) (internal quotation marks omitted). “It is axiomatic that

where the language of a contract is unambiguous, the parties’ intent is determined within the four

corners of the contract, without reference to external evidence.” Id. (quoting Feifer v. Prudential

Ins. Co., 306 F.3d 1202, 1210 (2d Cir. 2002); see also Rosenblatt v. Christie, Manson & Woods,

Ltd., 195 Fed. App’x 11, 12 (2d Cir. 2006) (“Where, as here, a contract is unambiguous, it is

enforced according to its terms, and the court will generally not look ‘outside the four corners of

the document' to add to or vary it.”).

        In support of its claim for breach of contract, Plaintiff alleges the existence of an

agreement with 500 Group whereby Plaintiff would withhold $600,000 of the payment due to

500 Group under the Settlement Agreement for remittance to the Israeli tax authority. (Am.

Compl., ¶ 34). Plaintiff further alleges that it “fully performed under the Settlement Agreement

and the parties’ agreements and understandings by paying $9,400,000 to 500 Group.” (Am.

Compl., ¶ 35). By failing to return the alleged overpayment of $600,000, Plaintiff alleges 500

Group breached the agreement and breached the implied covenant of good faith and fair dealing.

(Am. Compl., ¶ 36).

        As set forth below, Plaintiff’s First Count fails as a matter of law, because (1) the

Settlement Agreement unambiguously does not authorize Plaintiff to pay 500 Group less than

$10 million, nor does it require 500 Group to refund any portion of that amount to Plaintiff for a

purported tax liability to the ITA; and (2) there is no genuine dispute of material fact that under



                                                   12
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 15 of 39




the Settlement Agreement 500 Group permanently transferred and assigned to Plaintiff all rights

to the Patents, and thus the recited $4 million for prepaid “future royalties,” was in name only,

and thus no tax was owed for such misnamed “royalties” to the ITA; and (3) 500 Group never

agreed to modify the Settlement Agreement..

               1.   Plaintiff’s Breach of Contract Claim is Contrary to the Express Terms of
                    the Settlement Agreement.

       Plaintiff’s Amended Complaint claims breach of contract based on 500 Group’s

acceptance and retention of the $10 million payment made by Plaintiff pursuant to the

Settlement Agreement. The Settlement Agreement, however, plainly establishes that $10

million is the amount Plaintiff was obligated to pay and to which 500 Group was entitled.

Specifically, Section 1 of the Settlement Agreement, titled “Compensation Amount,” states

that Plaintiff “agrees to pay the sum of Ten Million U.S. Dollars ($10,000,000)” to 500 Group.

(Settlement Agreement, § 1, p. 3) (emphasis added). Section 1 then provides a breakdown of

the $10 million payment and directs Plaintiff to make payment of $1 million to 500 Group’s

legal counsel and $9 million directly to 500 Group. (Settlement Agreement, § 1, pp. 4-5).

       While Plaintiff pleads in the Amended Complaint that it “was required to withhold any

portion of the payment amount that is taxable under Israeli law and remit the tax to the Israeli tax

authority” (Am. Compl., ¶ 13), Plaintiff does not identify any contract provision setting forth an

agreement by 500 Group that any portion of the Compensation Amount would be withheld to

satisfy Plaintiff’s so-called obligations under Israeli law. See Wolff, 171 F. Supp. 2d at 358-59

(dismissing breach of contract claim where plaintiff failed to provide notice of the contractual

provision allegedly breached). In fact, there is no reference in the Settlement Agreement to

withholding any portion of the “Compensation Amount” by Plaintiff for payment of taxes or

otherwise.


                                                 13
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 16 of 39



        Instead, despite the merger clause and strict express amendment requirements, Plaintiff

claims the tax withholding is somehow implicit in the Settlement Agreement based on the parties’

prior dealings in connection with the License Agreements that pre-dated the Settlement

Agreement.3 (See Am. Compl., ¶¶ 7-8, 13). Specifically, Plaintiff contends that the License

Agreements “did not contain provisions relating to the tax treatment of royalty payments made

under their terms...” and that 500 Group “consented and agreed” to a process under the License

Agreements whereby Plaintiff made withholdings from royalty payments for remittance to the

Israeli tax authority. (Am. Compl., ¶ 8). Accordingly, Plaintiff contends this process under the

License Agreements necessarily carried over to the payment of settlement funds under the

Settlement Agreement. (See Am. Compl., ¶ 13).

        Plaintiff’s claim that the parties’ course of dealing under the License Agreements could

somehow contradict the plain language of the Settlement Agreement is both legally and factually

incorrect. Legally, the Settlement Agreement is a fully integrated written agreement containing a

merger clause. Under New York law, “[w]here the parties have reduced their agreement to an

integrated writing, the parol evidence rule operates to exclude evidence of all prior or

contemporaneous negotiations or agreements offered to contradict or modify the terms of their

writing.” Adler & Shaykin v. Wachner, 721 F. Supp. 472, 476 (S.D.N.Y. 1988). Further, in New

York, an express merger clause in a contract is “definitive proof of integration.” Wechsler v.

Hunt Health Sys. (In re Towers Fin. Corp., 1999 U.S. Dist. LEXIS 8944, at *20-21 (S.D.N.Y.

June 16, 1999) (citing Mfrs. Hanover Trust Co. v. Yanakas, 7 F.3d 310, 315 (2d Cir. 1993)).

Here, the Settlement Agreement includes an express merger clause stating: “The Parties further


3
  Plaintiff’s Amended Complaint defines the term “License Agreements” as including certain Product License
Agreements between Plaintiff and 500 Group dated May 14, 1997 and February 27, 2004, respectively, as well as
a certain Letter Agreement dated January 10, 2007. (Am. Compl., ¶ 7).


                                                      14
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 17 of 39



agree that this Agreement and Mutual Release represents the entire agreement between the

Parties and that there are no other agreements with regard to the settlement of the

disputed claims. Any and all discussions, drafts, statements, representations, or agreements

leading to this Agreement and Mutual Release are merged herein and superseded hereby.”

(Settlement Agreement, § 6(a), p. 7) (emphasis added).

       Plaintiff’s breach of contract count asks the Court to find an obligation on 500 Group’s

part to refund $600,000 of the $10 million paid by Plaintiff (i.e., accept a settlement payment of

$9,400,000) despite the Settlement Agreement’s unequivocal language entitling Plaintiff to the

full $10 million. First, both New York law and the express terms of the Settlement Agreement

prevent Plaintiff from claiming any prior or contemporaneous agreement between the parties

whereby Plaintiff would pay 500 Group less than $10 million, as stated in the Settlement

Agreement. See Adler & Shaykin, 721 F. Supp. At 476 (“Where the parties have reduced their

agreement to an integrated writing, the parol evidence rule operates to exclude evidence of all

prior or contemporaneous negotiations or agreements offered to contradict or modify the terms

of their writing.”); see also Wechsler, 1999 U.S. Dist. LEXIS 8944, at *20-21 (an express merger

clause in a contract is “definitive proof of integration”).
        Based on the Amended Complaint, Plaintiff claims that the alleged agreement requiring

Plaintiff to withhold a portion of the settlement payment to remit to Israeli tax authorities

purportedly existed at the time of the Settlement Agreement. (See Am. Compl., ¶ 13 (“As with

the License Agreements, [Plaintiff] was required to withhold any portion of the payment

amount...”). However, because evidence of an agreement whereby Plaintiff would pay 500

Group less than the full $10 million stated in the Settlement Agreement would clearly contradict,

modify or expand upon the terms set forth in the Settlement Agreement, Plaintiff is barred under

New York law and by the terms of the Settlement Agreement from relying on such agreements


                                                 15
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 18 of 39




or representations made prior to or contemporaneous with the execution of the Settlement

Agreement. See, e.g., Intelligent Digital Sys., LLC v. Visual Mgmt. Sys., 736 F. Supp. 2d 596,

600-01 (E.D.N.Y. 2010) (“[C]onsideration of ... extra-contractual conditions is prohibited by the

documents’ merger clauses in particular, and New York law in general.”). Accordingly, Plaintiff

is barred under New York law from claiming the existence of a separate, contemporaneous

agreement between the parties by which Plaintiff would pay 500 Group less than the

Compensation Amount expressly set forth in the Settlement Agreement.

       Nevertheless, in its Ruling (applying the motion to dismiss standard), this Court found that

the Second Circuit’s decision in White v. White Rose Food, 237 F.3d 174 (2d Cir. 2001), was

sufficiently analogous to the circumstances in the present case, at least as alleged by Plaintiff in

the Amended Complaint, to withstand dismissal under Rule 12(b)(6). Ruling, pp. 12-15. Although

500 Group respectfully disagrees, a more searching analysis on summary judgment demonstrates

that White Rose is inapplicable to the present case. In White Rose, the Second Circuit held that a

settlement agreement calling for an employer to place funds in escrow for payment of wage claims

pending resolution of a dispute with the union was ambiguous on the issue of whether the escrow

amount was inclusive or net of the employer’s payroll tax obligation. White Rose, 237 F.3d at 180.

       However, White Rose is distinguishable for a number of reasons, including the fact that

the union and the employer had executed a written amendment to the settlement agreement that

expressly provided that the employer would deduct payroll taxes from the settlement payment.

Id. at 177. Most importantly, White Rose is distinguishable because the plaintiff union members

brought the action against the defendant union and employer exclusively under § 301 of Labor

Management Relations Act, 29 U.S.C.S. § 185 (“LMRA”), pursuant to a so-called hybrid §

301/DFR [duty of fair representation] claim. Id. at 176. “To establish a hybrid § 301/DFR



                                                16
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 19 of 39




claim, a plaintiff must prove both (1) that the employer breached a collective bargaining

agreement and (2) that the union breached its duty of fair representation vis-a-vis the union

members. … The plaintiff may sue the union or the employer, or both, but must allege violations

on the part of both.” Id. at 178-79 (citation and footnote omitted). The court ultimately found

that the plaintiffs failed to prove that union violated its duty of fair representation to its members,

and therefore, “their hybrid § 301/DFR claim against [the employer] necessarily fails as well.”

Id. at 183 (footnote omitted).

       Notably, in determining that the settlement agreement was ambiguous because it failed to

specify whether the employer’s payment of the funds into escrow was net or inclusive of payroll

tax, the Court was applying federal labor law, and not New York contract law. The Court does

not cite to any provision of New York contract law, nor has the Court’s finding regarding the

purported ambiguity caused by the omission in the settlement agreement regarding the tax

implications been cited in any other cases outside of those brought under federal labor law.




                                                  17
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 20 of 39




       The application of New York contract law with regard to an omitted term requires a

different result. The court in Chen-Oster v. Goldman, Sachs & Co., 2010 U.S. Dist. LEXIS

141813 (S.D.N.Y. Mar. 1, 2010) (decided nearly a decade after White Rose) explained New York

law on this point in detail, and the following extensive quote is instructive:

       “Under New York law, the presence or absence of ambiguity is determined by
       looking within the four corners of the document, without reference to extrinsic
       evidence.” Chapman v. New York State Division for Youth, 546 F.3d 230, 236 (2d
       Cir. 2008). Accordingly, silence with respect to a particular issue does not
       generally render a contract ambiguous. See Wyly v. CA, Inc., No. 05 CV 4430,
       2009 U.S. Dist. LEXIS 90037, 2009 WL 3128034, at *9 (E.D.N.Y. Sept. 29,
       2009) ("'[S]ilence alone does not equate to ambiguity.'" (quoting Henrich v.
       Phazar Antenna Corp., 33 A.D.3d 864, 867, 827 N.Y.S.2d 58, 61 (2d Dep't
       2006)); Millgard Corp. v. E.E. Cruz/Nab/Fronier-Kemper, No. 99 Civ. 2952,
       2003 U.S. Dist. LEXIS 20928, 2003 WL 22741664, at *3 (S.D.N.Y. Nov. 18,
       2003) (holding that “under New York law, the omission of terms in a contract
       does not create ambiguity”); Kirschten v. Research Institute of America, Inc., No.
       94 Civ. 7947, 1997 U.S. Dist. LEXIS 24037, 1997 WL 739587, at *7-8 (S.D.N.Y.
       Sept. 24, 1997); Reiss v. Financial Performance Corp., 97 N.Y.2d 195, 199, 764
       N.E.2d 958, 738 N.Y.S.2d 658, 661 (2001) (‘“An omission or mistake in a
       contract does not constitute an ambiguity . . . .”’ (quoting Schmidt v. Magnetic
       Head Corp., 97 A.D.2d 151, 157, 468 N.Y.S.2d 649, 654 (2d Dep't 1983))). And,
       in the absence of ambiguity, extrinsic evidence is inadmissible. See Wyly, 2009
       U.S. Dist. LEXIS 90037, 2009 WL 3128034, at *9 (“Where a contract is
       unambiguous, extrinsic or parol evidence is inadmissible.”); Millgard Corp., 2003
       U.S. Dist. LEXIS 20928, 2003 WL 22741664, at *2 (‘“Only when the language of
       the contract is ambiguous may a court turn to extrinsic evidence of the contracting
       parties’ intent.’” (quoting Curry Road Ltd. v. K Mart Corp., 893 F.2d 509, 511
       (2d Cir. 1990)).

       The cases cited by the plaintiffs for the proposition that ‘“silence as to [a]
       particular issue can, at times, create an ambiguity in a contract requiring the
       introduction of extrinsic evidence’” are inapposite. (Reply Memorandum of Law
       in Support of Plaintiffs' Motion to Compel Discovery at 3 (quoting Wallace
       Industries, Inc. v. Salt City Energy Venture L.P., 233 A.D.2d 543, 545, 649
       N.Y.S.2d 531, 533 (3d Dep't 1996))). The language relied upon by the plaintiffs
       in the Wallace Industries case was dicta, since the court there found that the
       silence of a fully integrated contract with respect to a secondary issue created no
       ambiguity. Id. at 545, 649 N.Y.S.2d at 533. Wallace Industries, in turn, referred to
       another case cited by the plaintiffs, Belknap v. Dean Witter & Co., 61 N.Y.2d
       802, 462 N.E.2d 125, 473 N.Y.S.2d 948 (1984). In Belknap, the court found that a
       corporate resolution had addressed, albeit incompletely, the issue of whether the
       defendant was obligated to continue the plaintiff's pension in the event of a


                                                 18
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 21 of 39




        merger. Id. at 803-04, 473 N.Y.S.2d at 949. Thus, in stating that “[i]nsofar as that
        agreement was otherwise silent on the issue whether defendant had contracted to
        provide the pension, it was proper to admit extrinsic evidence that was probative
        of the parties' intent,’ id. at 804, 473 N.Y.S.2d at 949 (emphasis supplied), the
        court was applying the unexceptional principle that extrinsic evidence is
        admissible where an agreement is ambiguous. See Proteus Books Ltd. v. Cherry
        Lane Music Co., 873 F.2d 502, 509-10 (2d Cir. 1989) (holding, under New York
        law, that extrinsic evidence is admissible to interpret ambiguous terms but not to
        alter or add terms).

        Finally, in Columbia Artists Management, LLC v. Swenson & Burnakus, Inc., No.
        05 Civ. 7314, 2010 U.S. Dist. LEXIS 32879, 2010 WL 1379737 (S.D.N.Y. March
        30, 2010), the court stated that "[i]ndustry custom may be used to provide a
        missing term when a contract is silent on an issue.” 2010 U.S. Dist. LEXIS
        32879, [WL] at *2. However, the missing term must be one without which the
        contract is inherently ambiguous as to some issue material to defining the
        relationship between the parties. Cf. Kirschten, 1997 U.S. Dist. LEXIS 24037,
        1997 WL 739587, at *7 (“[W]hen a contract is silent on a point that the parties
        dispute, evidence outside the language of the contract itself may be considered
        only if the point in issue is one that is ‘essential’ to the contract, i.e., without
        which a contract could not be found.”). In Columbia Artists Management, for
        example, the contract did not specify whether an opera singer was obligated to
        pay royalties to her agent for engagements booked prior to the termination of the
        contract but performed thereafter. 2010 U.S. Dist. LEXIS 32879, 2010 WL
        1379737, at *2. Similarly, in VistaTech Enterprises, Ltd. v. Brother International
        Corp., 677 F. Supp. 178, 180 (S.D.N.Y. 1988), the case cited by the court in
        Columbia Artists, the missing term was the duration of the contract; consequently,
        it was necessary to rely on extrinsic evidence to determine whether the agreement
        was at will or lasted for a particular period or, indeed, forever. 677 F. Supp. at
        180. In other words, the relationship between the parties to the contract was not
        adequately determined without supplying the missing term.

Id. at *6-10 (emphasis added).4 Accord, Spinelli v. NFL, 96 F. Supp. 3d 81, 126-127 (S/D.N.Y 2015).

        In the present case, the contract at issue is a settlement agreement intended to settle an

arbitration dispute between the parties. Settlement Agreement, p. 3. In essence, the Settlement


4
 Significantly, in Columbia Artists Management, the agreement at issue was an oral agreement, 2010 U.S. Dist.
LEXIS 32879 at *3, and therefore, in contrast to the Settlement Agreement, obviously had no merger clause. There
was also an inherent ambiguity apparent on its face, because, although the agreement provided that the defendant
would pay a percentage of receipts for all events the plaintiff management agency had booked for the client, it was
ambiguous as to whether such compensation was owed to the plaintiff for events booked during the term of the
agreement, but occurring after its termination. Id., *1-7. Although the court found that extrinsic evidence was
authorized because the agreement was silent, and therefore ambiguous, as to whether compensation for pre-booked,
post-termination events was owed, id.,*4, in reality, this ambiguity was obvious on the face of the agreement. In
contrast, as explained above, the Compensation provision of the Settlement Agreement is not facially ambiguous.

                                                        19
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 22 of 39




Agreement provides for a payment of $10 million by SWI in exchange for a transfer of all rights

to the Patents. Although the Settlement Agreement states that the compensation will be split into

two “allocation buckets,” one for assignment of the rights to the Patents and the second for pre-

paid future royalties, this provision is not missing an “essential term, without which a contract

could not be found.” See Chen-Oster, 2010 U.S. Dist. LEXIS 141813 at *8 (citation omitted).

There is nothing inherently or facially ambiguous regarding this allocation that require extrinsic

evidence to explain their meaning. Instead, Plaintiff here has alleged in the Amended Complaint

that there is an unexpressed context and course of dealings between the parties that render the

payment terms ambiguous. However, this turns New York law on its head regarding the

determination of whether a contract term is ambiguous, because extrinsic evidence cannot be

considered before the contract is first found inherently ambiguous.

       Nevertheless, even if the Settlement Agreement was in fact ambiguous under New York

law with regard to whether tax would be owed on the so-called pre-paid future royalty payment,

and which party would pay it, which it is not, the past practices or course of dealings between the

parties does not support the Plaintiff’s position. As the New York Court of Appeals has

explained: “Courts also may look to the past practice of the parties to give definition and

meaning to language in an agreement…, which is ambiguous. … However, past practice, like

any other form of parol evidence, is merely an interpretive tool and cannot be used to create a

contractual right independent of some express source in the underlying agreement.” Aeneas

McDonald Police Benevolent Ass'n v. City of Geneva, 92 N.Y.2d 326, 333 (citations omitted)

(emphasis added). Even if Plaintiff could identify any relevant past practice between the parties,

which it cannot, there is no “express source” in the Settlement Agreement regarding any

obligation by 500 Group to pay a tax on a portion of the payment, nor for a right by Plaintiff for



                                                 20
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 23 of 39




reimbursement of any tax that it might pay. In fact, Morris admits that when the Settlement

Agreement was being drafted “I didn’t appreciate the Israeli tax withholding issue.” Plf.

Dep. Ex. 7, p. 2 (emphasis added). Thus, given that the tax issue was apparently not even

contemplated by SWI in drafting the Settlement Agreement, there clearly could not be an

“express source” therein providing for such a payment by 500 Group.

       Even if one were to examine the extrinsic evidence regarding the parties’ past practice,

there is no genuine issue of material fact in dispute that the parties’ only previous settlement

agreement, the 2007 Letter Agreement, expressly provided that the $790,000 compensation

payment would be “less applicable Israeli withholding tax.” Tirmani Aff., ¶ 12 and Ex. B, p. 1

thereto, p.1. Thus, where the parties intended the payment by Plaintiff to 500 Group for past

royalties to be withheld by Plaintiff under a settlement agreement, i.e., the payment would be net

of any applicable taxes, the past practice of the parties was to expressly so provide.

       Although 500 Group does not deny that it permitted Plaintiff to withhold applicable tax

from the monthly, i.e., periodic, royalty payments under the 1997 and 2004 License Agreements,

which did not expressly provide for such withholding, id., ¶ 9, when the parties executed a

settlement of a dispute under the 2007 Letter Agreement, which provided for a lump-sum

payment for past royalties, the parties expressly authorized Plaintiff to withhold applicable

Israeli tax in the agreement. Id., ¶ 12 and Ex. B, p. 1. Thus, the parties’ past practice fully

supports 500 Group’s position that no withholding by Plaintiff was contemplated or intended for

any portion of the payment under the Settlement Agreement in the absence of a specific

provision therefore.




                                                 21
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 24 of 39




               2.     It is Undisputed that 500 Group Transferred All Rights and Title to
               the Patents to Plaintiff Under the Settlement Agreement, and as a Matter of
               Law, No Tax Was Owed.

       There is no dispute that 500 Group permanently transferred all rights to the Patents to

Plaintiff under the Settlement Agreement in exchange for the recited Compensation of $10

million, despite the fact that $4 million of that amount was designated as a “fixed-fee payment

for future royalties.” Settlement Agreement, ¶ 1(ii). This is clear from the face of the Settlement

Agreement itself. Under “Compensation Amount” $6 million “constitutes payment for SWI's

purchase of all patents (listed on Schedule 1) and patents rights owned by 500 Group pertaining

to the Rolling Workshop (RWS") and/or Products,” and $4 million constitutes a fixed-fee

payment for the future royalties (or any payments) due under the Agreements covering the next

ten (10) years. SWI has no obligation for royalties or payments thereafter.” Settlement

Agreement, ¶ 1(i) and (ii) (emphasis added).

       This provision further provides that:

           Upon receipt of the Compensation Amount by 500 Group, i) all business
           arrangements, contracts, and agreements which existed as of the Effective
           Date between 500 Group and/or Paolo Tiramani and SWI and any of its
           affiliates shall be deemed terminated and no other payments under the
           Agreements will be due from SWI to 500 Group whether it be for existing or
           future Products or otherwise, and ii) SWI shall be released from any past
           royalties,, payments or interest due to 500 Group.

Id., ¶ 1 (emphasis added).

       These terms unequivocally demonstrate that no matter how the Compensation is broken

down or categorized, upon payment of the $10 million by Plaintiff to 500 Group all rights and

title to the Patents and products manufactured and sold subject to those Patents would

permanently be owned by Plaintiff, and that 500 Group would retain no further rights under the




                                                22
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 25 of 39




Patents.5 Although there can be no other reasonable interpretation of this provision, both 500

Group and Plaintiff agree that this was the intent of the Settlement Agreement. See Trimani Aff.

¶¶ 16, 18-20, and Def. Dep. Ex. 2, p 2 (Morris: “we’re not paying more than $10MM to

consummate a buyout of this contract.); Def. Dep. Ex. 4, p.2 (Fixler: “I can see that we have an

almost signed agreement with a $10M buyout….”; Plf. Dep. Ex. 21, p. 2 (Morris: “we opted to

pay a large amount of money to ‘buy out’ the contract and some patents with a very short life

span.”).

        The law is clear that regardless whether a transfer of patent rights is called a license and

the compensation paid for the patent rights are stated as royalties, if the patent holder transfers all

rights to the patent to the transferee and does not retain title, the transaction is deemed a sale and

not a license. As one court explained:

           “1. The fact that the parties call an agreement a license and refer to themselves
           as licensor and licensee and to the payments as royalties, while a relevant
           consideration, is not controlling and, as a matter of fact, appears to have been
           given very little weight by the courts. In one case the Court held that a transfer
           of patent rights was a sale despite the fact that the parties agreed in the
           instrument of transfer that the transaction not only was to be construed as a
           license but, specifically, that it was not to be construed as an assignment. Pike v.
           United States, D.C., 101 F.Supp. 100.

           2. The agreement must be construed according to what it does rather than what
           it says, and if it operates to transfer the grantor's entire title and interest in the
           patent, it will be held to be an assignment.

Merck & Co. v. Smith, 155 F. Supp. 843, 845 (E.D. Pa. 1957) emphasis added)




5
  “Examples of substantial rights retained by a transferor include the right to terminate the agreement with or
without cause, Bell Intercontinental Corporation v. United States, 381 F. 2d 1004, 1020-1021 (Ct. Cl. 1967); rights
to grant a nonexclusive license to another firm and to compel the transferee to sublicense another, Allied Chemical
Corporation v. United States, 370 F. 2d 697 (C.A. 2, 1967); and the right to prohibit assignment of the agreement
without the transferor's written consent. Oak Manufacturing Co. v. United States, 301 F. 2d 259, 262 (C.A. 7,
1962).” Newton Insert Co. v. Commissioner, 61 T.C. 570, 579 (1974). 500 Group clearly retained no such rights
under the Settlement Agreement.

                                                        23
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 26 of 39




        “Where patent owner transfers his entire interest in patent, transaction constitutes sale as

distinguished from mere license regardless of whether instrument was termed license or whether

consideration was termed royalty on basis of percentage of sales over period of years.” Taylor v.

Commissioner, 16 T.C. 376 (1951). “‘Agreements transferring patent rights must be either

assignments or licenses. Whether an agreement be one or the other is governed by its substance,

not its label.’ CMS Industries, Inc. v. L.P.S. International, Ltd., 643 F.2d 289, 294 (5th Cir.

1981) (citing Waterman v. Mackenzie, 138 U.S. 252, 255 (1891)). ‘Where an agreement

effectively transfers the entire bundle of rights residing in a patent, that agreement is an

assignment.’ CMS Industries, Inc. v. L.P.S. International, Ltd., 643 F.2d at 294 (citing

Etherington v. Hardee, 290 F.2d 28, 29 (5th Cir. 1961)).” Maruzen Int'l, Co. v. Bridgeport

Merchandise, Inc., 770 F. Supp. 155, 158 (S.D.N.Y 1991).

        The determination of whether an agreement to transfer patent rights is merely a license or

a full assignment, i.e., sale, is determined by the contract interpretation rules of the applicable

state law. Minco, Inc. v. Combustion Eng'g, Inc., 95 F.3d 1109, 1117 (Fed. Cir. 1996). Under

New York state law, which controls the Settlement Agreement here, that determination is based

on the language of the agreement and the surrounding circumstances. American Bank Note

Holographics, Inc. v. Upper Deck Co., 1997 U.S. Dist. LEXIS 661, *3-5 (S.D.N.Y., Jan. 27

1997). Here the language of the agreement and the surrounding circumstances make clear that

upon receipt of the recited consideration, 500 Group was transferring all rights to the patents at

issue and no part of the transfer was merely a license. See , e.g., Bottlers' Seal Co. v. Rainey,

225 N.Y. 369, 372-373 (1919) (a transfer of patent rights is a license where the transferor does

not convey all of its rights in the patent to transferee).




                                                   24
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 27 of 39




         Merely because $4 million of the Compensation under the Settlement Agreement was

characterized as pre-paid future royalties (on SWI insistence for its own purposes, Albanese Tr.,

pp. 30-32, 44, 65-66; Fixler Tr., pp. 43-44), does not actually transform that portion of the

Compensation into royalties. They are not.6 Thus, there was never any actual withholding

required, as SWI admits that tax is only required to be paid for royalties, not for a sale of patent

rights. Fixler Tr., pp. 50 (“Now I know that for the patent it’s a full exception and for the

royalties it’s a 15 percent tax.”).

         In fact, unbeknownst to 500 Group, as early as April 5, 2017, after the Settlement

Agreement was executed, but before the payment was due, Lital Borovsky, Senior Manager for

EY Israel warned SWI as follows: “However, we think the ITA [Israeli Tax Authority] might

challenge the fact that you characterized the $4m as royalties since you already purchase[d] the

Patent.” (SWI never shared this email with 500 Group, but rather, it was produced in

discovery). Thus, SWI was fully aware that the $10 million compensation amount was for the

purchase of 500 Group’s patents, and the $4 million portion of the Compensation was not a true

royalty payment. Accordingly, when Plaintiff paid the ITA the $600,000 after 500 Group

properly refused to reimburse that portion of the payment, SWI did so as a mere

volunteer. There was never any actual tax obligation to the ITA incurred, and no withholding

was required. Thus, even if there was a shred of competent evidence that 500 Group agreed to a

reduction of the $10 million Compensation to account for taxes purportedly owed to the ITA,

which there is not, because as a matter of law no such tax was actually owed, it follows that 500




6
 Nor can Plaintiff now argue that the lump sum $4 million portion of the Compensation as payment for past
royalties, because the Settlement Agreement unambiguously characterizes this payment to be for future royalties.
Moreover, Plaintiff is actually amortizing the $4 million payment as future royalties. Albanese Tr., pp. 31, 32, 44;
Fixler Tr., pp. 43-44.

                                                         25
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 28 of 39




Group could not have breached the Settlement Agreement by refusing to pay or reimburse this

amount.

               3.      The Settlement Agreement Was Not Modified or Amended.

       Both New York law and the express terms of the Settlement Agreement make clear that

there is no genuine issue of material fact in dispute that there is no enforceable modification of

the Settlement Agreement requiring 500 Group to accept less than the Compensation Amount

($10 million). The Settlement Agreement clearly addresses the conditions necessary for

modification. Immediately following the language setting forth the merger clause, Section 6(a)

states: “This Agreement and Mutual Release may not be modified except by a writing signed by

both Parties hereto.” Settlement Agreement, § 6(a), p. 7. New York law recognizes and

enforces such contractual clauses. See John Street Leasehold LLC v. FDIC, 196 F.3d 379, 382

(2d Cir. 1999) (New York law enforces requirements specifying conditions for modification of

contracts); Rose v. Spa Realty Assocs., 42 N.Y.2d 338, 343 (N.Y. 1977) (“Parties to a written

agreement who include a proscription against oral modification are protected by subdivision 1 of

section 15-301 of the General Obligations Law. Any contract containing such a clause ‘cannot

be changed by an executory agreement unless such executory agreement is in writing and signed

by the party against whom enforcement ... is sought.’” (quoting N.Y. Gen. Oblig. Law § 15-

301(1) (emphasis added).

       “Fundamental to the establishment of a contract modification is proof of each element

requisite to the formulation of a contract, including mutual assent to its terms.” Beacon Terminal

Corp. v. Chemprene, Inc., 75 A.D.2d 350, 354 (N.Y. App. Div. 2d Dep’t 1980). “Email

communication evidencing an agreement to modify the terms of an agreement constitutes a

‘signed writing’ as per the statute of frauds, where (1) the terms of the proposed modification are



                                                 26
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 29 of 39




set forth in the email; (2) a reply email evidences acceptance of the proposed modification; and

(3) the emails include signature blocks, which signify an intent to authenticate.” TV Tokyo Corp.

v. 4Kids Entm't, Inc. (In re 4Kids Entm’t, Inc.), 463 B.R. 610, 693-94 (Bankr. S.D.N.Y. 2011).

Further, New York courts recognize that “the requirements of General Obligations Law § 15-301

are more stringent than those under the statute of frauds.” Keane Telecomms. Consulting, LLC v.

Manhattan Telecomms. Corp., 2013 NY Slip Op 32261(U), ¶¶ 14-15 (N.Y. Sup. Ct. 2013)

(citing DFI Communications v. Greenberg, 41 N.Y.2d 602, 606 (1977)); Merrill Lynch

Interfunding v. Argenti, 155 F.3d 113, 121 (2d Cir. 1998) (“unlike the Statute of Frauds, § 15-

301 requires more than a simple note or memorandum of agreement.”).

       500 Group never agreed to modify any terms of the Settlement Agreement and under no

circumstances did 500 Group agree to accept less than the full $10 million Compensation

amount. Tiramani Aff., ¶¶ 28, 30, 34, 35. Plaintiff cannot meet its burden of demonstrating the

existence of a genuine issue of material fact in dispute regarding this issue, because it has no

signed writings from 500 Group in which 500 Group agrees to pay any purported tax

liability under the Settlement Agreement. There is certainly nothing on writing sufficiently

definite to even infer such an agreement. See Kaplan v. Old Mut. PLC, 526 F. App’x 70, 72 (2d

Cir. 2013) (“‘Contract modification requires proof of each element requisite to the formation of a

contract, including a manifestation of mutual assent sufficiently definite to assure that the parties

are truly in agreement with respect to all material terms.’”) (emphasis added) (quoting Express

Indus. & Terminal Corp. v. N.Y. State Dep't of Transp., 93 N.Y.2d 584 (1999)).

       Finally, Plaintiff’s allegation that 500 Group breached of the implied covenant of good

faith and fair dealing is insufficient to support a claim under the Settlement Agreement fails as a

matter of law. While under New York law, courts generally assume an obligation of good faith



                                                 27
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 30 of 39




and fair dealing between parties to a contract, this obligation “cannot be used to create

independent obligations beyond those agreed upon and stated in the express language of the

contract.” Wolff, 171 F. Supp. 2d at 359 (citing Granite Partners, L.P. v. Bear, Stearns & Co.

Inc., 17 F. Supp. 2d 275, 305 (S.D.N.Y. 1998) (“Any purported duty of good faith cannot add to,

detract from, or alter the terms of the contract itself.”); see also Murphy v. Am. Home Prods.

Corp., 58 N.Y.2d 293, 304 (N.Y. 1983) (“No obligation can be implied, however, which would

be inconsistent with other terms of the contractual relationship.”). Here, any duty of good faith

and fair dealing implied in the Settlement Agreement cannot be plausibly construed to require

500 Group to accept less money than that which the Settlement Agreement expressly states it is

entitled to receive.

        C. Plaintiff’s Unjust Enrichment Claim Fails as a Matter of Law.

        Under New York law, the plaintiff must establish the following elements to prevail on a

claim for unjust enrichment: “(1) that the defendant benefitted; (2) at the plaintiff's expense; and

(3) that equity and good conscience require restitution.” Beth Israel Med. Ctr. v. Horizon Blue

Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir. 2006). “The theory of unjust

enrichment lies in a quasi-contract claim. It is an obligation the law creates in the absence of any

agreement.” Id. at 586-87 (quoting Goldman v. Metropolitan Life Ins. Co., 5 N.Y.3d 561, 572

(N.Y. 2005)).

        The unjust enrichment, Plaintiff alleges, is 500 Group not repaying $600,000, which

Plaintiff contends it was not entitled to under “the parties’ agreements and understandings.” Am.

Compl., ¶ 40). Based on these factual allegations, Plaintiff’s unjust enrichment claim arises

under a contract (the Settlement Agreement), the existence and enforceability of which is not

disputed, and which clearly covers the subject matter of the amount 500 Group was entitled to



                                                 28
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 31 of 39




receive as payment from Plaintiff. Consequently, Plaintiff’s claim fails as a matter of law and

cannot be pleaded in the alternative to the breach of contract claim.

       As the New York Court of Appeals has explained: “The existence of a valid and

enforceable written contract governing a particular subject matter ordinarily precludes recovery

in quasi contract for events arising out of the same subject matter.... It is impermissible ... to seek

damages in an action sounding in quasi contract where the suing party has fully performed on a

valid written agreement, the existence of which is undisputed, and the scope of which clearly

covers the dispute between the parties.” Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70

N.Y.2d 382, 388-89 (N.Y. 1987) (internal citations omitted).

       Nevertheless, in its Ruling (applying the Motion to Dismiss standard), this Court rejected

500 Group’s argument that the unjust enrichment claims should be dismissed for this reason.

The Court stated that, although the Plaintiff could not recover for both breach of contract and

unjust enrichment, it could validly plead unjust enrichment in the alternative, because parties are

at odds as to whether the Settlement Agreement covers the present dispute. Ruling, pp. 25-26.

500 Group respectfully disagrees. Plaintiff specifically alleges that the Settlement Agreement, or

an enforceable amendment thereto, required 500 Group to reimburse Plaintiff for the $600,000

tax payment to the ITA. Am. Compl, First Count. 500 Group’s position is that the Settlement

Agreement also covers the dispute, because it required payment of the $10 million Compensation

without any withholding, and there is no amendment that alters this requirement. Therefore,

both parties take the position that the dispute is covered by the Settlement Agreement, whether it

was amended or not. Neither party contends that the Settlement Agreement is or was invalid or

unenforceable.




                                                  29
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 32 of 39




       Moreover, if Plaintiff does not prevail on its breach of contract claim, this would be

because it is found that (1) the Settlement Agreement expressly provides that 500 Group was

entitled to receive the full $10 million Compensation amount provided by the Settlement

Agreement, without any withholding by Plaintiff; and (2) that 500 Group did not agree to amend

to the Settlement Agreement to authorize Plaintiff to withhold any amount for tax purposes.

Under such circumstances, the factfinder would necessarily have to have found that the

Settlement Agreement prohibited Plaintiff from withholding any part of the $10 million for taxes

and 500 Group was contractually entitled to the full amount. Consequently, the precise subject

matter of Plaintiff’s unjust enrichment claim would necessarily be covered by the scope of the

Settlement Agreement; and there could be no finding that 500 Group was unjustly enriched

because it received exactly what the Settlement Agreement required - $10 million. Recovery by

Plaintiff under an alternative quasi-contractual theory would therefore be barred. See, e.g.,

Mueller v. Michael Janssen Gallery Pte. Ltd., 225 F. Supp. 3d 201, 207 (S.D.N.Y. 2016) (under

New York law a claim for unjust enrichment is barred if there is a valid contract governing the

subject matter of the dispute). Thus, there is no basis as a matter of law for Plaintiff to pursue an

unjust enrichment claim.

       Another reason the unjust enrichment claims fails as a matter of law is, as explained,

supra, the provision that characterizes the $4 million of the Compensation as prepaid future

royalty payments must be construed as part of the compensation paid to 500 Group for the sale

of the Patents, because no future royalties can be owed to a patent holder after it has transferred

all the its patent rights to the purchaser. See, e.g., Maruzen Int'l, Co., 770 F. Supp. at 158; Merck

& Co., 155 F. Supp. at 845. Because no future royalty payments were actually made, no tax

liability for such purported royalty payments should have been incurred by either party. Thus, as



                                                 30
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 33 of 39




a matter of law 500 Group could not have been enriched by, and there was nothing unjust about,

its justified refusal to reimburse Plaintiff after it voluntarily paid the tax to the ITA in furtherance

of its own scheme to amortize the $4,000,000, which provided no benefit whatsoever to 500

Group. Accordingly, 500 Group is entitled to summary judgment on the Second Count of the

Amended Complaint.

        D. The Defendants are Entitled to Summary Judgment of Plaintiff’s CUTPA Claim

        Connecticut’s Unfair Trade Practice Act prohibits “unfair methods of competition and

unfair or deceptive acts or practices in the conduct of trade or commerce.” Conn. Gen. Stat. § 42-

110b(a). “‘Trade’ and ‘commerce’” is defined as “the advertising, the sale or rent or lease, the

offering for sale or rent or lease, or the distribution of any services and any property ... and any

other article, commodity, or thing of value in this state.” Conn. Gen. Stat. § 42-110a(4) (emphasis

added). “While the plain language of CUTPA is directed at unfair competition taking place ‘in this

state,’ ... courts have held that CUTPA does not require that a violation actually occur in

Connecticut, if the violation is ‘tied to a form of trade or commerce intimately associated with

Connecticut,’ or if, where Connecticut choice of law principles are applicable, those princip[les]

dictate application of Connecticut law.” Victor G. Reiling Assocs. v. Fisher-Price, Inc., 406 F.

Supp. 2d 175, 200 (D. Conn. 2005). The undisputed facts make clear that there is no genuine

dispute of material fact that neither of these tests are satisfied here, warranting the entry of

summary judgment on the Third Count.

        There can be no dispute that the alleged CUTPA violation cannot be deemed to be

intimately associated with Connecticut. Plaintiff is an Israeli limited liability company based in

Rosh Ha’Ayin, Israel. Am. Compl., ¶ 1. Plaintiff is owned by a Dutch company located in the

Netherlands which, in turn, is owned by a Canadian corporation with its principal place of



                                                  31
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 34 of 39




business in Canada. Id. Although SWI is somehow affiliated with Stanley Black & Decker, Inc.

(“SBD”), SWI is a separate corporate entity from other SBD entities, and generates its own profit

and loss statements. Fixler Tr. p. 42; Albanese Tr., p. 28. SWI manufactures and markets storage

products, including toolboxes, which are produced at its plants in Israel. Waysbort Tr. at pp. 10-

11. The SBD business unit with which SWI is most closely affiliated is the GTS division, which

is headquartered in Towson, Maryland. Albanesi Tr., pp. 11-12, 15, 29.

       500 Group is and has always been a New York corporation with its principal place of

business in Las Vegas, Nevada. Am. Compl., ¶ 2; Tiramani Aff., ¶ 4. Although 500 Group had

previously maintained the ability to use temporary office space (through Regis) in Connecticut, it

moved its headquarters to Nevada in early February 2017, registered to conduct business there

and ceased all material operations in Connecticut. Tiramani Aff, ¶ 4-5. Although Tirimani was

previously a resident of Connecticut, he has been a resident of Nevada since February 2017. The

Arbitration between the parties, which the Settlement Agreement settled took place in New

York. Id., ¶ 15. The Settlement Agreement began to be negotiated between the parts in late

February 2017, id., ¶ 17, which was after both 500 Group and Tiramani permanently relocated to

Nevada. In–person negotiations took place in New York. Firooznia Tr., p. 26. The Settlement

Agreement’s effective date is March 31, 2017. Settlement Agreement, p. 1. Any alleged

wrongful conduct by the Defendants occurred after this date. The only connection to

Connecticut alleged by Plaintiff in the Amended Complaint is that the Compensation was wired

on June 1, 2017 from Plaintiff’s bank in Israel to 500 Group’s bank, which Plaintiff claims was

still located at that time in Connecticut (even though this bank has at least one brick and mortar

branch in Scarsdale, New York). Am. Compl., ¶ 25. However, because both Defendants were

located in Nevada, their alleged unfair conduct in refusing to refund the alleged overpayment by



                                                32
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 35 of 39




Plaintiff in June 2017 took place in Nevada. Because Plaintiff is an Israeli company located

Israel, any alleged harm caused by the Defendants’ denial of Plaintiff’s demand to refund the

alleged overpayment was in Israel. These facts conclusively demonstrate that the alleged unfair

conduct by Defendants is not even close to being intimately associated with Connecticut.

        Where the alleged unfair conduct took place outside of Connecticut, even where the

plaintiff is a Connecticut entity and the harm was felt in Connecticut, without more, courts have

found that this is insufficient to find that the conduct was intimately associated with Connecticut.

For example, in CSL Silicones, Inc. v. Midsun Grp. Inc., 301 F. Supp. 3d 328 (D. Conn. 2018),

this Court granted the defendant’s motion for summary judgment on the plaintiff’s CUTPA

claim in connection with an intellectual property and unfair competition dispute, where the

plaintiff was located in Connecticut, but the alleged disparaging statements by the defendant

occurred in India. The Court explained as follows:

          The alleged violations forming the basis of this CUTPA claim — the allegedly
          disparaging remarks — are not “tied to a form of trade or commerce intimately
          associated” with Connecticut. The fact that Midsun's principal place of business
          is located in Connecticut (and that, as a result, an economic impact may be felt
          in Connecticut) is not sufficient by itself to tie the alleged violative conduct to
          Connecticut. See PTI Assocs., LLC, 2010 U.S. Dist. LEXIS 5922, 2010 WL
          36330, at *5-6 (finding that allegations of economic impact within the state
          limited to those related to plaintiff's principal place of business being in
          Connecticut are insufficient to establish a cause of action under CUTPA).

Id. at 374.

        In Victor G. Reiling Assocs., the Court also granted the defendant’s motion for summary

judgment on the plaintiff’s CUTPA claim, although the plaintiff was located in Connecticut, and

the harm felt in Connecticut. The Court explained as follows:

          First, the allegedly unfair practices - in the form of misappropriation,
          blackballing, and tortious interference - are not “tied to a form of trade or
          commerce intimately associated with Connecticut,” see Uniroyal, 931 F. Supp.
          at 140, because these all took place in or from New York, where Fisher-Price is

                                                 33
     Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 36 of 39




          located. Additionally, the action figures and other products that Fisher-Price
          sold which allegedly misappropriated plaintiffs' concepts were marketed and
          sold in stores nationwide and on the Internet, not just in Connecticut. Thus,
          plaintiffs fail to meet the first test governing the application of CUTPA to
          allegedly unfair activity occurring outside of Connecticut.

Victor G. Reiling Assocs., 406 F. Supp. 2d at 200.

         The alleged wrongful conduct in the present case has even less connection with

Connecticut than did the conduct in CSL Silicones, Inc. and Victor G. Reiling Assocs., because

neither party is located in Connecticut and the alleged wrongful conduct took place outside of

Connecticut. See also Bulldog New York LLC v. Pepsico, Inc. 8 F. Supp. 3d 152, 166 (D. Conn.

2014 (CUTPA did not apply where trade and commerce was associated with New York, not

Connecticut). Thus, as a matter of law, the alleged conduct is not intimately associated with

Connecticut.

         In addition, the undisputed facts establish that Plaintiff cannot satisfy the choice of law

test for application of Connecticut law to maintain its CUTPA claim. For tort claims,

Connecticut courts apply the “most significant relationship” test under Section 145 of the

Restatement. See O’Connor v. O’Connor, 201 Conn. 632, 648-50 (1986). That test includes

four factors: “(a) the place where the injury occurred, (b) the place where the conduct causing

the injury occurred, (c) the domicile, residence, nationality, place of incorporation and place of

business of the parties, and (d) the place where the relationship, if any, between the parties is

centered.” See Otis Elevator Co. v. Factory Mut. Ins. Co., 353 F. Supp. 2d 274, 285 (D. Conn.

2005).

         The analysis by the Court in Victor G. Reiling Assocs. is again instructive:

          In this case, plaintiffs are Connecticut entities, whereas defendant is a Delaware
          corporation with its principal place of business in New York. The alleged
          conduct causing injury took place in New York. The relationship between the
          parties is centered in New York, given that the relevant contracts were signed

                                                  34
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 37 of 39




         and meetings took place in New York. The only factor that weighs in favor of
         application of Connecticut law is that the alleged injury occurred here, because
         the economic impact of the allegedly unfair practices was felt by plaintiffs in
         Connecticut, where they are located. Thus, Connecticut choice of law principles
         favor application of New York law over Connecticut law, with only one factor
         weighing in favor of the application of Connecticut law. Plaintiffs do not meet
         either test for the application of CUTPA to violations occurring outside of the
         state and defendant's motion for summary judgment on this claim is granted.

Victor G. Reiling Assocs., 406 F. Supp. 2d at 200-201 (footnotes omitted).

       In contrast to Victor G. Reiling Assocs., Plaintiff here is not even located in Connecticut.

Plaintiff’s alleged injury, the loss of its $600,000, obviously occurred in Israel where it is

located. As explained above, the place where the alleged conduct causing the injury occurred

was in Nevada, where the Defendants were located during the relevant time period. None of the

parties are domiciled, have a residence, place of incorporation or place of business in

Connecticut, nor did they during the time period beginning in February 2017 when the relevant

conduct occurred. Based on the undisputed facts, it cannot be argued that the relationship of the

parties was centered in Connecticut. Accordingly, as a matter of law, Connecticut law does not

apply under the “most significant relationship” test under Section 145 of the Restatement.

       Therefore, summary judgment should enter in favor of the defendants on Plaintiff’s

CUTPA claim.




                                                  35
       Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 38 of 39




III.   CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court grant their

Motion to for Summary Judgment as to Plaintiff’s Amended Complaint in its entirety.



Dated: July 31, 2020                         Respectfully submitted,

                                             DEFENDANTS
                                             500 GROUP, INC. and PAOLO TIRAMANI


                                          By: /s/ Peter E. Strniste, Jr.
                                             Peter E. Strniste, Jr. (ct20830)
                                             pstrniste@grsm.com
                                             Robert M. Barrack (ct08422)
                                             rbarrack@grsm.com
                                             Gordon & Rees Scully Mansukhani
                                             95 Glastonbury Boulevard, Suite 206
                                             Glastonbury, CT 06033
                                             Telephone: (860) 278-7448
                                             Facsimile: (860) 560-0185




                                                36
      Case 3:17-cv-01765-CSH Document 61-14 Filed 07/31/20 Page 39 of 39




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s system.



                                               /s/Robert M. Barrack.
                                               Robert M. Barrack (ct08422)
                                               rbarrack@grsm.com
                                               Gordon & Rees Scully Mansukhani
                                               95 Glastonbury Boulevard, Suite 206
                                               Glastonbury, CT 06033
                                               Telephone: (860) 278-7448
                                               Facsimile: (860) 560-0185




                                                  37
